GREY, J.,
concurring in part and dissenting in part.
I agree with overruling all of Atkins' assignments of error, but I dissent on sustaining the village's cross assignment of error.
*111My primary objection is that the claim of error was raised in this court for the first time. An appropriation case is like any other, and if the claim of error is not raised it is waived. Clearly, Atkins' testimony as to damage to the residue was not presented in the proper form, but that is not the issue here. The village did not object to it, and now relies on this as a ground for reversal.
Atkins' testimony as to the damage to the residue was relevant under the definition in Evid. R. 401,
"'Relevant evidence' means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence."
This evidence, however, was also inadmissible under the well established standards for proof in an appropriation casa But because there was no objection, this ordinarily inadmissible evidence was in fact admitted. The majority opinion states that because it was not admissible, it was not evidence!
We are in danger of establishing a very dangerous precedent here. In future appropriation cases if the owner witness offers testimony about his damage, without establishing by foundation testimony of the value of the land before the taking and the value after, it would be foolish for opposing counsel to object. He has guaranteed built in reversible error if the jury's verdict is not to his liking.
It is well established that this court cannot intervene and reverse and remand for a new trial where the trial court has not been given the opportunity to correct any claimed error or defect in the proceedings.
"An appellate court will not consider any error which counsel for a party complaining of the trial court's judgment could have called but did not call to the trial court's attention at a time when such error could have been avoided or corrected by the trial court. Verplatse v. Verplatse (1984), 17 O. App.3d 99."
Nor does this reach the status of plain error. That term is defined in State v. Craft (1977), 52 Ohio App.2d 1,
"A 'plain error,' committed by a trial court and reviewable on appeal, is an obvious error which is prejudicial to an accused, although neither objected to nor affirmatively waived, which, if allowed to stand, would have a substantial adverse impact on the integrity of and public confidence in judicial proceedings."
The verdict and judgment in this case does not threaten public confidence in judicial proceedings.
There is no question that a person giving opinion testimony under Evid. R. 701 or 702 must establish under Evid. R. 703 a foundation of underlying facts upon which that opinion is based. The reasons for this requirement are set out in the quoted portion of Masheter v. Kebe, supra, and they are very good reasons. What constitutes a sufficient foundation for opinion testimony is often contested at trial and on appeal. See, for example, State v. Morris, (1982), 8 Ohio App.3d 12, or Camden v. Miller (1986), 34 Ohio App. 3d 86.
In this case, the lack of foundation was not challenged. Atkins' testimony was admitted without objection, so the trial court was given no opportunity to rule on its inadmissibility. The claim of error was not preserved in the record and is being raised for the first time in this court. To reverse the judgment of the trial court under these circumstances is, in my opinion, error on the part of this court.
Thus, I dissent.